Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-26 are pending.
Claims 1-11, 17-18 and 21-26 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 17-18 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US10,556,546 to Burton.

Burton discloses a clamp assembly (figs 7-10) to be mounted to a structure, the clamp assembly comprising:

a first clamp portion (704) including a first inner clamping surface and an outer surface (702), the first clamp portion defining a recess (no numeral), which extends through the outer surface in a first direction and terminates at a base surface (bottom of the  recess) of the first clamp portion, the base surface positioned between the outer surface and the first inner clamping surface with respect to the first direction, wherein the recess defines a first width within a plane defined by the first direction and a second direction that is perpendicular to the first direction, the first width measured at the outer surface and in the second direction, the recess defines a second width within the plane at a location between the outer surface and the base surface, the second width measured in the second direction, and the second width being greater than the first width; and

a second clamp portion (706) including a second inner clamping surface,

wherein the first clamp portion is securable to the second clamp portion such that the structure is captured between the first inner clamping surface and the second inner clamping surface.

Regarding claim 2, the clamp assembly of claim 1, further comprising: an attachment mechanism (see where apertures located for fasteners/screws 708/710) that transitions from a first configuration in which the first clamp portion is movable relative to the second clamp portion, to a second configuration in which the first clamp portion is fixed relative to the second clamp portion.

Regarding claim 3, wherein the attachment mechanism includes at least one fastener, at least one first fastener receiving aperture defined by one of the first clamp portion and the second clamp portion, and at least one second fastener receiving aperture defined by the other of the first clamp portion and the second clamp portion.

Regarding claim 4, wherein the at least one first clamp receiving aperture is larger than the at least one second clamp receiving aperture such that the first clamp receiving aperture is sized to receive a head portion of the at least one fastener, the at least one second clamp receiving aperture is smaller than the head portion, and the at least one second clamp receiving aperture is smaller than the first clamp receiving aperture and sized to receive a shaft portion of the at least one fastener.

Regarding claim 5, wherein the at least one second clamp receiving aperture is threaded such that the at least one second clamp receiving aperture corresponds to threads of the shaft portion of the at least one fastener.

Regarding claim 6, wherein the at least one first fastener receiving aperture includes:

a first adjacent pair of first fastener receiving apertures spaced apart along the second direction such that the first inner clamping surface is between the first adjacent pair of first fastener receiving apertures; and

a second adjacent pair of first fastener receiving apertures spaced apart along a third direction that is perpendicular to both the first direction and the second direction, such that a gap is defined by the first clamp portion between the second adjacent pair of first fastener receiving apertures with respect to the third direction.

Regarding claim 7, wherein the first clamp portion is elongate along the third direction.

Regarding claim 8, wherein one of the at least one first fastener receiving apertures is one of both the first adjacent pair of first fastener receiving apertures and the second adjacent pair of first fastener receiving apertures.

Regarding claim 9, wherein the first inner clamping surface and the second inner clamping surface cooperatively define a cross-sectional shape defined within the plane that corresponds to the structure.

Regarding claim 10, wherein the shape and the structure are circular within a plane.

Regarding claim 11, wherein the outer surface is defined within a plane that is normal to the first direction, the outer surface defines an outer perimeter within the plane, and the first terminal end, the second terminal end, or both the first terminal end and the second terminal end is open to the outer perimeter such that the recess and the outer perimeter intersect.

Regarding claim 17, wherein the location is adjacent the base surface.

Regarding claim 18, wherein the first clamp portion includes at least one sidewall that extends between the base surface and the outer surface thereby further defining the recess.

	Regarding claims 21-26, Note that the method steps as claimed in claims 21-26 of the current application include all structural elements disclosed in ‘546 patent therefore also inherently carry out similar method steps.


Allowable Subject Matter
Claims 12-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include a clamp assembly to be mounted to a structure are cited but not relied upon are deemed to be less relevant than the relied upon references.
US 20100102185; US 10054141; US 20170233030; US 4406386; US 5829316; US 3212457; US 3605637.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632